JAGGARD, J.
(dissenting).
The doctrine of wilful negligence on which the majority opinion is based is opposed to principle and the general trend of judicial opinion. Inasmuch as that opinion expresses the rule which has for some years been recognized as in force in this state, a somewhat extended statement of reasons for departing from it follows. The objections to it are twofold: (1) It involves a misnomer, and a fundamental misconception of contributory negligence; (2) in experience it operates unjustly and contrary to general law.
1. It had its origin when many elementary principles of negligence were in confusion and transition. Davies v. Mann, 10 M. & W. 546 (1842), holding that plaintiff can recover if defendant by ordinary care could have avoided his negligence, is, it may be inaccurately, regarded as having originated the uncertainty as to when contributory negligence barred recovery against a negligent defendant. In some jurisdictions the solution of the problem was found in the acceptance of the three degrees of negligence and in the application of comparative negligence. Both doctrines were generally repudiated. Courts which had accepted both the rule in Davies v. Mann and the broad generalization that, when the negligence of plaintiff and defendant concurred to produce damage, plaintiff could not recover, were thereafter in a dilemma”. Escape was suggested by the rule that contributory riegligence is no defense to a wilful wrong like assault and battery or fraud. It would be logical, the argument was, to say that contributory negligence always barred actions in which the plaintiff had been, however slightly, negligent, but not where defendant’s wrong had been wilful. This is not controvertible. But it justifies neither the term “wilful negligence” nor the rule set forth in the majority opinion.
“Wilful negligence” is a misleading and self-contradictory expression. If conduct is wilful, it is not negligent; if negligent, it is not wilful. Negligence naturally involves inattention; wilfulness, intention. In consequence, it has been generally rejected. See, for example, Bolin v. Chicago, 108 Wis. 333, 84 N. W. 446, 81 Am. St. 911. *231A count on negligence is not supported by proof of a wilful and wanton wrong. Louisville v. Perkins, 44 South. 602. To meet this criticism it was said that wilful negligence does not necessarily include either'malice or actual intention to injure. This answer destroys the very purpose for which the unfortunate combination of words was made, viz., to offset, not negligence against negligence, but wilfrilness against negligence. It also removes whatever justification the expression may have been entitled to as a convenient colloquialism. Resort was also had to use of an equivalent — “a reckless disregard of consequences.” If such be its meaning, why not use the synonym itself? “Wilful negligence” would appear to become superfluous. The meaning of “wilful,” as so used, is strained. See 8 Words & Phrases, 7468, 7835. The inquiry is natural, what is wilful negligence, except aggravated carelessness? At best it is a thin disguise for gross negligence, plus an epithet. Indeed, many authorities say this quite frankly. A number of them will be found collected in Lake Shore v. Bodemer, 139 Ill. 596, 606, 29 N. E. 692, 32 Am. St. 218; and see 8 Words & Phrases, 7483. The repudiation of the degrees of negligence renders the use of the phrase untenable.
The opinion generally accepted rejects both this terminology and doctrine. A conventional statement of the principle is this: “The defense of contributory negligence will not avail if defendant, by the exercise of reasonable care, could have avoided the accident.” McCormick, J., in Turnbull v. New Orleans & C. R. Co., 120 Fed. 783, 57 C. C. A. 151. (That opinion contains an admirable summary of relevant philosophy and of a few leading authorities. The best extended discussion will be found in 1 Thompson, Neg. § 216, et seq.) This is indisputably the rule in England (Radley v. London & N. W. Ry. Co., 1 App. Cas. 754, 46 L. J. [1877] Exch. 573, reversing the judgment of the Exchequer Chamber, L. R. 10 Exch. 100, and restoring that of the Court of the Exchequer, L. R. 9 Exch. 71; and see review of English cases in Beven, Neg. 168 to 176 (Cf. Cayzer v. Carron, 9 App. Cas. 873), and of the supreme court of the United States (Inland & Seaboard Coasting Co. v. Tolson, 139 U. S. 551, 558, 11 Sup. Ct. 653, 35 L. Ed. 270 [April 6, 1891]; Grand Trunk Ry. Co. v. Ives, 144 U. S. 408, 12 Sup. Ct. 679, 36 L. Ed. 485 [Dec. 7, *2321891]), and of most of the state courts (see collection of cases which discuss the rule in Inland & Seaboard Coasting Co. v. Tolson, in Rose’s Notes to U. S. Rep. (Supp. III.) 88, 89; 11 Rose’s Notes to U. S. Rep. 1181, 1182). A large number of authorities have employed the language of what is called the “last clear chance.” Some of them will be found collected in 1 Kinkead, Torts, 531-, and in 1 Thompson, Neg. § 240.
The resulting rule may be thus stated: Plaintiff’s own negligence will not preclude a recovery (1) if, after such negligence was an accomplished fact, defendant omitted to do some act which in the exercise of reasonable care it was required by law to do and which would have prevented the injury. Styles v. Receivers, 118 N. C. 1094, 24 S. L. 740; (2) and if plaintiff did not fail, after his danger was known, to use due diligence in endeavoring to escape. Gothard v. Alabama, 67 Ala. 114. The aberrations from this rule are in some measure due to Beach on Contributory Negligence and to its frankly avowed hostility to Davies v. Mann, as “a pernicious and mischief-making authority.” See, for example, Holwerson v. St. Louis, 157 Mo. 216, 57 S. W. 770, 50 L. R. A. 850, 80 Am. St. 625. That treatise, however, is not properly entitled to much weight in this connection. It is inconsistent. Section 28, for example, accords with the view here taken, and is at right angles with the author’s general theory. Its partisanship is evidenced by its submersion of Radley v. London & N. W. Ry. Co., supra. It was originally published before the Inland & Seaboard Coasting Co. and Ives cases, supra, had been decided.by the supreme court of the United States. Later editions have ignored them and their contradiction of the law it advocates.
The generally accepted, and to my mind the correct, view set forth by the authorities in this class of cases is this: Contributory negligence precludes recovery, not on the theory that the plaintiff is to be punished, or required to come into court with clean hands, or that there can be no contribution between wrongdoers, or that volenti non fit injuria, or the like, but because he will not be allowed to recover' damages for self-inflicted harm. The gist of the question is: “Did plaintiff’s negligence in any degree cause the damage of which he complains?” Pollock, Torts, 380; Wharton, Neg. §§ 85, 302; Barrows, *233Neg. 34-38. Not all necessary antecedents are causes. For example, the violation of a “blue law” may have been essential to the presence of plaintiff at the time of the injury. That “collateral wickedness,” however, is, according to the prevailing opinion, no defense to actionable negligence of a carrier or other person. -So it may be that an accident would not have happened unless defendant had himself been careless. That fact does not necessarily mean that it was more than an inducing cause or a condition. It may not have been the efficient or producing cause or the cause in law. Pollock, Torts, 374, 375, 380. Liability for negligence depends, not on the causa sine qua non, but on the causa efficiens. Beven, Neg. 175, 176. The distinction in the immediate connection is nowhere better stated than by Carpenter, J., in Nashua v. Worcester, 62 N. H. 159, 164: “If due care on the part of either (plaintiff or defendant) at the time of the injury would prevent it, the antecedent negligence of one or both parties is immaterial, except, it may be, as one of the circumstances by which the requisite measure of care is to be determined. In such a case the law deals with their behavior in the situation in which it finds them at the time-the mischief is done, regardless of their prior misconduct. The latter (plaintiff’s negligence) * * * is the cause of the danger; the former (defendant’s) is the cause of the injury. * * * The law no more * * * justifies an avoidable injury to the person of one who carelessly exposes himself to danger than to his property similarly situated in his absence. He who'cannot prevent an injury negligently inflicted upon his person or property by an intelligent agent, ‘present and acting at the time,’ is legally without fault; and it is immaterial whether his inability results from his absence, previous negligence, or other cause.” And see Brember v. Jones, 67 N. H. 374, 30 Atl. 411, 26 L. R. A. 408; Wheeler v. Grand Trunk, 70 N. H. 607, 50 Atl. 103, 54 L. R. A. 955.
2. As practically applied, the theory of wilful negligence operates unjustly to both parties. On the one hand, a charge using these words has a natural and vicious tendency to result in the verdict for damages in extent appropriate to a malicious wrong and inappropriate to negligence. They will inevitably be punitive in character. Many *234cases are constantly occurring in which excessive or unreasonably large verdicts may be, and are, by the defendants attributed to such a charge. On the other hand, under the rule announced in the majority opinion, the plaintiff is not allowed to recover on a state of facts which would entitle him to go to the jury under the generally accepted ■rules of law. It is this branch of the evil with which we have to deal here. n ,
The majority opinion limits the right to recover where defendant) has been guilty of contributory negligence to cases in which the defendant actually knew of his peril. This restriction of his right to recover is directly deduced from self-contradictory phraseology. It .is not the historical rule. In Davies v. Mann itself the defendant did not discover the peril before the accident. 3 Harvard Daw Rev. 272, 277. He was bound to use due care. Some of the American cases involving a liability when the defendant did not, but ought to have, discovered plaintiff’s negligence, will be found collected in 1 Thompson, Neg. pp. 228, 229, § 239. And see Dean v. Oregon, 38 Wash. 565, 80 Pac. 842. The reasoning is as follows: Where the defendant owes plaintiff no duty in the performance of which plaintiff’s peril would have been discovered, the failure to discover may be colloquial, but not actionable, negligence. Actual knowledge of that peril, under ■such circumstances, would impose a duty because of humanitarian' considerations. No knowledge is attributed or implied. When defendant owes a duty to take care of persons of the class to which plaintiff belongs, the law must hold the failure to perform that duty to be, actionable. It is then immaterial whether defendant’s knowledge is actual or constructive. It then becomes material whether, if defendant did not actually know, he might have known by the exercise of ordinary care. For example, a railroad company owes no duty to keep a lookout for a trespasser on its main line. If an engineer sees an ordinary person, though a trespasser, in a position of danger, a duty ■to take care is imposed, with due reference to the presumption that such person will exercise care to protect himself; but, if the engineer ■does not see him, the company will not be liable if he is struck. When, however, the engine is moving, for example, through a crowded thoroughfare, the initial obligation on the railroad requires a look*235out. The company is not exonerated by showing that the engineer’s attention had been distracted, but would be by showing that the engineer could not have seen him because of obstruction to view.
In the well-considered case of Lampkin v. McCormick, 105 La. 418, 29 South. 952, 957, 83 Am. St. 245, Nicholls, C. J., applying the rule as to avoidable consequences, said: “Neither the traveler on the common highway nor the railroad company has an exclusive right of passage. Even on a common road travelers must look out for the approach of other vehicles; and this is the more necessary at a railroad crossing, because movement on such a road is more speedy, and because the consequences of such a collision are usually disastrous. Precaution — looking out for dangers — is therefore a duty. Thompson on Negligence, p. 403.” [Reeves v. Delaware, 30 Pa. St. 454.] "“Railroad Co. v. Heilman, 30 Pa. 464. * * * With ordinary prudence and watchfulness, the plaintiff would have been seen by one in charge of the advancing car. Not to have seen him, in our judgment, makes it evident there was a want of even ordinary care. If the employee (of defendant) had exercised the care required, the accident might havé been avoided.” The plaintiff recovered, although admittedly negligent.
There is grave doubt whether the crossing here in issue was one as to which defendant was obliged to take care. Conceding this, I find it very difficult to discover on what basis plaintiff could be held to be of a class of persons to whom defendant owed a duty to exercise care. He was not a traveler in the highway at the time of the accident. That he intended subsequently to use it is immaterial. Did the company owe a duty to an idler, deliberately standing in a place of known danger?
My dissent is therefore rather to the doctrine of the majority opinion than as to its result.